Exhibit 10.11

 

[g154662kei001.jpg]

May 11, 2005

 

Ms. Brenda I. Morris

Chief Financial Officer

Zumiez Inc.

6300 Merrill Creek Center Parkway, Suite B

Everett, WA 98203-5862

 

This Letter serves as a Modification to the Business Loan Agreement dated
May 29, 2003, as subsequently amended June 6, 2003, and September 30, 2004,
(collectively referred to as “Agreements”) regarding a revolving line of credit
(the “Loan”), executed by ZUMIEZ INC. (“Borrower”) and BANK OF AMERICA,
N.A. (“Bank”). Terms used in this Modification and defined in the Agreements
shall have the meaning given to such terms in the Agreements. For mutual
consideration, Borrower and Bank agree to amend the Agreements as follows:

 

As referenced in Agreements, specifically:

Section 3.1: “Fees and Expenses”: Subsection “Fees”; Paragraph c) “Unused
Commitment Fee”

 

All references to and requirements for Unused Commitment Fees, and as
subsequently amended, are hereby withdrawn and terminated, effective the date
herein.

 

Other Terms. Except as specifically amended by this Modification or any prior
amendment, all other terms, conditions, and definitions of the Agreements, and
all other documents, instruments, or agreements entered into with regard to the
Loan, shall remain in full force and effect. Borrower warrants that the
representations and warranties made by Borrower in the Agreements continue to be
true and correct, except to the extent that such representations and warranties
expressly relate to an earlier date.

 

DATED as of May 11, 2005

 

Bank:

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ Curt G. Clausen

 

  Curt G. Clausen, Senior Vice President

 

 

--------------------------------------------------------------------------------